DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Any rejection or objection from the previous office action, which is not restated here, is withdrawn.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 19, 2021, has been entered.
 
Status of Claims
Claims 1-21 were originally filed on November 4, 2016. 
The amendments received on November 4, 2016, and February 7, 2017, canceled claims 1-21; and added new claims 22-39.  The amendment received on October 4, 2018, amended claims 22 and 29; and added new claims 40-41.  The amendment received on May 28, 2019, canceled claim 31; amended claims 22, 27, and 34-37; and added new claims 42-43.  The amendment received on July 24, 2020, canceled claims 30 and 33; amended claims 22, 27, 37, and 42-43; and added new claims 44-45.  The amendment received on February 19, 2021, canceled claims 27 and 29-30; and amended claims 22, 28, 32, and 37.  The Examiner’s Amendment below cancels claims 37-39, 43, and 45; and amends claims 40-41.
Claims 22-26, 28, 32, 34-36, 40-42, and 44 are currently pending and are under consideration.

Priority
The present application is a continuation of U.S. Non-Provisional Application No. 14/236,465, filed on June 18, 2014, which claims status as a 371 (National Stage) of PCT/AU2011/001430 filed 
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) for Australian Application No. 201103049, which papers have been placed of record in the file.  Please note that the Australian application is in English and therefore no further action is necessary.

Claim Interpretation
	The Examiner would like to point out that in interpreting the scope of claim 22, it is well known in the art that an injectable oxytocin is administered for the treatment and prevention of post-partum haemorrhage (PPH) as evidenced by National Center for Biotechnology Information, PubChem Compound Database, CID=439302, http://pubchem.ncbi.nlm.nih.gov/compound/439302, 51 pages (accessed on August 24, 2015) (hereinafter “the PubChem Database”)) (cited in the Action mailed on 5/11/18).  In particular, the PubChem Database teaches in the "Therapeutic Uses" section that oxytocin is used for a variety of purposes including the production of uterine contractions during the third stage of labor and to control postpartum bleeding or hemorrhage (See PubChem Database, page 14, 2nd to last paragraph; pg. 15, 1st full paragraph); and in the "Drug Indication" section that oxytocin is used to control postpartum uterine bleeding (See PubChem Database, page 19, 1st paragraph).  Similarly, the World Health Organization (WHO) teaches that injectable oxytocin (intramuscular injection at a dose of 10 IU) should be offered during the third stage of labor for the prevention of PPH (See World Health Organization, “WHO Recommendations for the Prevention and Treatment of Postpartum Hemorrhage”, available online http://apps.who.int/iris/bitstream/10665/75411/1/9789241548502_eng.pdf, 48 pages, at pg. 4, 1st paragraph (2012)) (cited in the Action mailed on 5/11/18).  It is also noted that the WHO defines PPH as blood loss greater than 500 ml within the first 24 hours after birth (See WHO reference, pg. 3, 1st paragraph).  
Additionally, Su et al. teaches carbetocin, which is a long-acting synthetic octapeptide analogue of oxytocin, for preventing PPH (See Su et al., Cochrane Database of Systematic Reviews, Issue 3, Art. No. CD005457, pgs., 1-35 at pg. 3, col.1, last full paragraph (2007)) (cited in the Action mailed on 5/11/18).  Furthermore, Amorij et al. US Publication No. 2011/0237508 A1 teaches administering 

Response to Arguments
Applicant’s arguments, see Response, filed 2/19/21, with respect to 103(a) rejection have been fully considered and are persuasive.  The rejection of claims 22-27, 32, 34-36, 42, and 44 as being unpatentable over Nassta, G., "Development, Characterisation and Evaluation of Oxytocin Spray Dried Particles," abstract of oral presentation, Monash University Faculty of Pharmacy and Pharmacy and Pharmaceutical Honours Presentations, 1 page, (April 7, 2010) (cited in the Action mailed on 5/11/18), in view of Margo, K., “Development of polymer-based spray dried particles and cohesion evaluation,” abstract of oral presentation, Monash University Faculty of Pharmacy and Pharmacy and Pharmaceutical Honours Presentations, 1 page, (April 7, 2010) (cited in the Action mailed on 5/11/18), Whitfield U.S. Publication No. 2006/0088479 A1 published on April 27, 2006, and Seville et al., Powder Technol. 178:40-50 (2007) has been withdrawn. 

Applicant’s arguments, see Response, filed 2/19/21, with respect to the 103(a) rejection have been fully considered and are persuasive.  The rejection of claims 22, 27-28, and 40-41 as being unpatentable over Nassta, G., "Development, Characterisation and Evaluation of Oxytocin Spray Dried Particles," abstract of oral presentation, Monash University Faculty of Pharmacy and Pharmacy and Pharmaceutical Honours Presentations, 1 page, (April 7, 2010) (cited in the Action mailed on 5/11/18), in Margo, K., “Development of polymer-based spray dried particles and cohesion evaluation,” abstract of oral presentation, Monash University Faculty of Pharmacy and Pharmacy and Pharmaceutical Honours Presentations, 1 page, (April 7, 2010) (cited in the Action mailed on 5/11/18), Whitfield U.S. Publication No. 2006/0088479 A1 published on April 27, 2006, and Seville et al., Powder Technol. 178:40-50 (2007) and further in view of Lipp et al. U.S. Patent No. 7,807,200 B2 issued on October 5, 2010, has been withdrawn. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Kelly Murphy (representative for Applicants) on 3/8/21.
The application has been amended as follows: 
IN THE CLAIMS:
37.	(Canceled)
38.	(Canceled)
39.	(Canceled)
40.	(Currently Amended)	Please replace “wherein the inhalable dry powder contains a stabilizer” with “wherein the inhalable dry powder further comprises a stabilizer”.
41.	(Currently Amended)	Please delete “wherein the inhalable dry powder contains a stabilizer,”; and please replace “wherein said stabilizer includes sodium citrate” with “wherein said stabilizer comprises sodium citrate”.

45.	(Canceled)

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
It is noted that when oxytocin is delivered at about 200 IU, the claimed method is novel and nonobvious.  The WHO reference (cited in the “Claim Interpretation” section above) teaches that 10 IU of IV/IM oxytocin is the recommended uterotonic drug for the prevention of PPH (See WHO reference, pg. 5, Box A).  Therefore, providing oxytocin in an amount of about 200 IU is not taught or suggested in the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA D' AMBROSIO whose telephone number is (571)270-1216.  The examiner can normally be reached on M-F 11:00 to 8:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/THEA D' AMBROSIO/Primary Examiner, Art Unit 1654